COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 N.Y.Z. CONSTRUCTION, LLC,                                         No. 08-18-00100-CV
                                                 §
                               Appellant,                              Appeal from the
                                                 §
 v.                                                                 205th District Court
                                                 §
 ZOOM INSPECTIONS SERVICES,                                      of El Paso County, Texas
 INC.,                                           §
                                                                   (TC# 2017DCV4142)
                                Appellee.        §


                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore grant

the motion and dismiss the appeal. We further order costs of the appeal are taxed against the party

incurring them, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF AUGUST, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.